Citation Nr: 1416120	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-45 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether a reduction from 30 percent to 10 percent for service-connected menorrhagia was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1995 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which reduced the disability for the Veteran's menorrhagia from 30 percent to 10 percent, effective November 1, 2007.  

The procedural history of this case, which has been described at length in the Board's prior decisions, is a lengthy one, involving multiple actions by the Board and an appeal to and remand from the United States Court of Appeals for Veterans Appeals (Court) by way of the granting of an August 2012 Joint Motion for Remand (JMR) filed by the Veteran's representative and VA's General Counsel.  The case was most recently before the Board in December 2013, at which time it was remanded for further development.  The Board finds that the remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of secondary service connection for osteoporosis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  At the time of the October 2006 rating decision that proposed the reduction of the disability rating for menorrhagia, the disability rating of 30 percent had been in effect since March 15, 2001.

2.  The RO met all due process requirements in executing the reduction in an August 2007 rating decision.

3.  At the time of the August 2007 rating decision, the evidence did not show improvement of the Veteran's menorrhagia without medication.


CONCLUSION OF LAW

The criteria for restoration of a 30 percent disability rating for menorrhagia are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 3.321, 3.344, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 7699-7629 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the action taken herein is favorable to the Veteran, a full discussion of compliance with VA's duty to notify and assist is not required.

The Veteran contends that her service-connected menorrhagia was improperly reduced from 30 percent to 10 percent.

In July 2001, the RO granted service connection for menorrhagia and assigned a 30 percent disability evaluation, effective March 15, 2001, the date of receipt of the claim.  The RO continued the 30 percent evaluation in October 2004. 

In an October 2006 rating decision, the RO proposed to reduce the disability rating for the service-connected mennorhagia from 30 percent to 10 percent.  Following the Veteran's testimony at a June 2007 hearing, the RO issued a rating decision in August 2007 that reduced the disability rating for the mennorhagia from 30 percent to 10 percent.  The reduction was effective on November 1, 2007.  The reasons stated by the RO for the reduction were that the Veteran's symptoms were mild and that her condition was largely controlled with medication.  Essentially, the RO reduced the rating for the Veteran's menorrhagia as the medical evidence of record showed that the disability met the criteria for a 10 percent rating. 

Initially, the Board notes that the RO followed the notice procedures in 38 C.F.R. 
§ 3.105(e) by sending the Veteran notice of the proposed reduction in October 2006 and affording her the opportunity to respond in a June 2007 hearing before issuing the final rating action reducing the disability rating for her menorrhagia.

The Board also notes that the 30 percent evaluation assigned to the service-connected menorrhagia was in effect from March 2001 through October 31, 2007.  Thus, the greater protections afforded by 38 C.F.R. § 3.344 apply herein.  Only evidence of sustained material improvement that is reasonably certain to be maintained, as shown by full and complete examinations, can justify a reduction.  Notwithstanding, even under 38 C.F.R. § 4.13, the medical evidence must demonstrate actual change in the disability, and that such change reflects actual improvement of the veteran's ability to function to properly reduce an evaluation.  See also 38 C.F.R. § 4.2, 4.10.  If there is any doubt, the rating in effect will be continued.  See Brown, supra.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction. 
      
The Board finds that the reduction was improper.  The April 2011 VA examiner noted that although the Veteran's menorrhagia had improved with Depo-Provera, she continued to have a menstrual period once a month that lasted five days.  The January 2014 VA examiner noted that the Veteran had been on Depo-Provera since 2000 or 2001 and that the duration and frequency of bleeding had decreased.  She agreed with the April 2011 examiner's opinion that if the Depo-Provera is discontinued, heavy bleeding will likely recur.  However, she observed "it is not known at this time how long the medication will be required and/or how long the Veteran will tolerate the medication without significant side effects."  The January 2014 VA examiner noted that a March 2013 bone density test revealed osteopenia of the lumbar spine, which is an adverse effect of long term use of Depo-Provera.  This is evidence that any improvement is due to the medication and indicates that this improvement may not be maintained under the ordinary conditions of life and work.  Jones v. Shinseki, 26 Vet. App. 56, 61 (2012) held that where effects of medication are not contemplated by the rating criteria, the effects of the medication on the disorder may not be considered.  If Jones prohibits consideration in the assignment of a rating, it naturally follows that an increase in medication cannot be the basis of a reduction.  Accordingly, the Board finds that the reduction was improper; restoration is warranted.


ORDER

The reduction was improper; restoration of a 30 percent evaluation is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


